Citation Nr: 0209132	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  94-40 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active service from January 1965 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied service connection for PTSD.  The Board remanded 
the case in January 1997 and February 1999 for further 
development.


FINDING OF FACT

During service the veteran did not engage in combat, and 
there is no credible supporting evidence of a service 
stressor which might lead to PTSD.


CONCLUSION OF LAW

Claimed PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303, 3.304 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims service connection for PTSD.  The file 
shows that through correspondence, the statement of the case, 
and supplemental statements of the case, the veteran has been 
informed of the evidence necessary to substantiatiate his 
claim.  Pertinent medical records have been obtained, a VA 
examination has been provided, and efforts have been made to 
verify claimed stressors for PTSD.  The Board finds that the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000, and the related VA regulation, have 
been satisfied.  38 U.S.C.A. §§ 5103, 5103A; (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  

This regulation was revised in June 1999, effective from 
March 1997, and the revised version provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a 
diagnosis under DSM-IV]; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2001).]

The veteran had active service in the Army from January 1965 
to January 1968.  He served in Vietnam from August 1965 to 
July 1966, and from February 1967 to January 1968.  During 
both tours in Vietnam, his specialty was that of a radio 
operator; during the first tour his unit was with the 62nd 
Engineering Battalion; and during the second tour his unit 
was with the 5th Transportation Company.  Service personnel 
records do not show any combat decorations or other evidence 
of combat.

As to the requirement that there be medical evidence 
diagnosing PTSD, some of the treatment records since the 
1990s include a diagnosis of PTSD.  However, at an August 
1993 VA compensation examination, the examiner stated that 
the veteran did not satisfy the full criteria for PTSD and 
that the claimed traumatic experiences did not seem 
significant enough to support a diagnosis of PTSD.  The final 
diagnostic impressions were major depressive disorder, in 
partial remission, and alcohol abuse and dependence, in 
remission.

Regardless of a diagnosis, service connection for PTSD also 
requires proof of a claimed service stressor.  As it is not 
shown that the veteran engaged in combat, his assertions of 
service stressors are not sufficient to establish the 
occurrence of such events.  Rather, his claimed stressors 
must be established by official service records or other 
credible supporting evidence.  38 C.F.R. § 3.304(f); Fossie 
v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. 
App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

The veteran's claimed serviced stressors are set forth in 
written statements, medical reports, and his testimony at a 
November 1994 RO hearing.  Although given an opportunity to 
do so, he has not submitted independent evidence, such as 
statements from fellow servicemen, which might corroborate a 
service stressor.  The RO attempted to verify stressors 
through the United States Armed Services Center for Research 
of Unit Records.  In 2000, that organization provided general 
information on the veteran's unit (which does not verify 
stressors) and indicated that further research could not be 
conducted without more details from the veteran.  The file 
shows the veteran has been given an opportunity to submit 
such detailed information but he has not done so.  In the 
case of records requested by the VA to corroborate a claimed 
stressful event in service, the veteran must provide 
information sufficient for the records custodian to conduct a 
search of the corroborative records.  38 C.F.R. 
§ 3.159(c)(2).

As the record now stands, a claimed service stressor for PTSD 
has not been verified.  Thus service connection for PTSD may 
not be granted.  The veteran may apply to reopen his claim in 
the future if he provides sufficiently detailed information 
which verifies, or permits the VA to attempt to verify, 
service stressors.

The preponderance of the evidence is against the claim for 
service connection for PTSD.  Thus the benefit-of-the-doubt 
rule does not apply, and service connection must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for PTSD is denied.

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

